DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application claims priority to an earlier filed provisional application.
	Claims 1 - 20 are pending.

Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is a method claim and therefore falls into the category of a “process.”  The same is true of Claim 15.  Claim 19 is a system claim and it recites various hardware components such as a “memory” and a “processor.”  This claim therefore falls into the category of machine/manufacture.  Claim 20 recites a non-transitory CRM and also falls into the category of machine/manufacture.   
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims.

“receiving a specification of past predicted results of evaluation rules and corresponding observed outcomes; s determining one or more sets of alternative activations or priorities of at least a portion of the evaluation rules.“
5

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  
In this case, the fundamental economic principle or practice is the common practice of automatically applying a rules set to financial transactions in order to determine possible fraud.  Such rules-based fraud detection is very common.  It occurs every day, millions of times each day. Many transactions are “accepted,” some are “decline,” and some are transmitted to a human analyst.  Therefore, such rule sets are constantly being re-evaluated to ensure that they are robust and performing with precision.  Such rules are frequently modified or updated in order to be more effective.  
Furthermore, the claim does not recite any computerized components whatsoever,   This fact merely strengthens the conclusion that the claim falls into the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application

assessing the one or more sets of alternative activations or priorities of at least a portion of the evaluation rules; 
optimizing result activations or priorities of at least a portion of the evaluation rules based at least in part on the assessment of the one or more sets of alternative activations or priorities.

	As noted, no computer components are mentioned in these limitations.  No other particular computer functions or computer component interactions within this system are recited.  Many of the functions recited above could be performed in the mind of a human and could, therefore, be considered a “mental process.”
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – evaluating and updating a rules set - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of comparing the performance of various rule sets.
Claim 3 merely recites the abstract concept of comparing predicted results with actual outcomes.
Claim 4 merely recites the abstract concept of labeling observed outcomes.
Claim 5 merely recites the abstract concept of applying rules to transaction data.
Claim 6 merely recites the abstract concept of streaming data.
Claim 7 merely recites the abstract concept of de-activating rules.
Claims 8 merely recites the abstract concept of randomly shuffling rules in a rule set.
Claim 9 merely recites the abstract concept of adjusting the priority of the rules.
Claim 10 merely recites the abstract concept of comparing additional rule sets.
Claim 11 merely recites the abstract concept of optimizing rule sets.
Claim 12 merely recites the abstract concept of updating a rule set.
Claim 13 merely recites the abstract concept of applying a machine learning model.
Claim 14 merely recites the abstract concept of applying the rule set to a transaction.
Claims 15 – 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  

None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2013/0282583 to Siddens et al. (hereinafter “Siddens”) in view of U.S. Patent Publication No. 2020/0334679 to Sandepudi et al. (hereinafter “Sandepudi”).

Siddens is directly on point with the claimed invention and in the exact same field of endeavor.  The Title is as follows:  Fraud detection system rule profile interaction
The Siddens Abstract reads as follows:
“Embodiments of the invention generally relate to methods and systems for generating rule profile reports, the rule profile reports comprising statistical data regarding the performance of rules. One embodiment of the invention discloses a method for generating a rule profile report. The method comprises determining, by a processor, a rule profile, wherein the rule profile comprises a plurality of rules, and wherein each rule in the plurality of rules is associated with a plurality of rule outcomes, determining for the plurality of rules a plurality of rule outcome frequencies associated with the plurality of rule outcomes, wherein each rule outcome in the plurality of rule outcomes is associated with an outcome for a transaction, and providing, by the processor, the plurality of rule outcome frequencies.”  (emphasis added) 

Furthermore, a particularly salient teaching of Siddens is as follows:
“[0047] A “rule profile” may include a grouping of rules or other profile or rules as known in the art. In some embodiments, the rule profile may indicate a group of rules which are defined by the same party. For example, a fraud detection system associated with a merchant may include a rule profile defined by a payment processing network, another rule profile defined by a merchant processor, and a third rule profile defined by the merchant. Because some of the underlying rules relate to fraud, each rule profile may be referred to as a “fraud rule profile.” In some embodiments, rule profiles may also be used to group rules with some logical or hierarchical association. In one example, rules relating to the geo-location of a transaction may be included in a first rule profile. Rules relating to the transaction frequency of a transaction may be included in a second rule profile. In various embodiments, rule profiles may include any suitable number of rules. In some embodiments, a rule profile may correspond to a merchant. For example, rules defined by the merchant may be included in a merchant rule profile.
[0048] In some embodiments, a rule profile may also comprise an indication of which transactions should be evaluated by the rule profile. For example, in one embodiment, a first rule profile may evaluate transactions made using a credit card, and a second rule profile may evaluate transactions made using a debit card. In some embodiments, each transaction may be associated with a rule profile used to evaluate the transaction.”  (emphasis added) 

Therefore, not only is Siddens in the same field of endeavor as the claimed invention, it teaches the general methodology:  evaluating rules profiles for precision and performance.  The evaluation is based on a comparison of rule performance:
“[0055] Embodiments of the invention provide for many technical advantages. For example, embodiments of the invention provide an efficient method for summarizing the performance of fraud rules. In practice, fraud rules may analyze thousands or millions of transactions per day. Manually reviewing rule outcomes for each transaction in order to determine the effectiveness of the fraud rules may be both time-consuming and complicated for a user of a fraud detection system. Embodiments of the invention allow for rule outcomes frequencies and rule outcome disposition frequencies to be tabulated, so that the user may be presented with the aggregate performance of each rule outcome and rule outcome disposition.
[0056] Providing a user with aggregate performance metrics facilitates the definition and evaluation of fraud rules. In one example, the user may notice that the rule outcome frequencies for a fraud rule do not match the rule outcome disposition frequencies for the fraud rule. For example, for a rule “transaction amounts greater than $500 indicates fraud”, the user may notice that the rule has a rule outcome frequency percentage for “Accepted” of 90%, and a rule outcome frequency percentage for “Rejected” of only 10%. In other words, a majority of the transactions rejected by the fraud rule are actually non-fraudulent transactions. This may indicate to the user that the fraud rule is ineffective, and should be modified or removed.”  (emphasis added) 

Therefore, as taught by Siddens, rule profiles may be evaluated and modified on the same basis as recited in the claims.  Rules may be “modified” or “removed,” which is considered to constitute the recited “de-activated.”  Performance of a modified version of a rule profile may be compared:
“[0059] Embodiments of the invention provide the further advantage of providing profile outcome frequencies, profile outcome disposition frequencies, transaction outcome frequencies, and transaction outcome disposition frequencies to the user. This may allow the user to evaluate the combined performance of one or more rule profiles. For example, in an embodiment relating to fraud rules, this may allow the user to compare a profile outcome frequency value for “Rejected” to the corresponding profile outcome disposition frequency value for “Rejected”. If the frequency values are similar, that may indicate to the user that the profile is detecting most of the fraudulent transactions. However, if the profile outcome disposition frequency value for “Rejected” is much higher than the profile outcome frequency value for “Rejected”, that may indicate that most fraudulent transactions are not caught by the fraud rules. Similarly, the user may compare transaction outcome frequency values for a transaction outcome to the corresponding transaction outcome disposition frequency values to determine the effectiveness of the combination of all profiles. Without the aggregation and presentation of this information as in embodiments of the invention, making such determinations would be both inefficient and time-consuming.”  (emphasis added) 

Furthermore, Fig. 1 of Siddens illustrates this teaching which allows rule profile comparisons:

    PNG
    media_image1.png
    569
    763
    media_image1.png
    Greyscale

Please see the description of this figure and the comparison/analysis of the data at [0141] – [0157].

Therefore, with regard to Claim 1, Siddens teaches:
1. A method comprising: receiving a specification of past predicted results of evaluation rules and corresponding observed outcomes;  (See at least [0039] – [0042], as well as sections quoted above.)

determining one or more sets of alternative activations or priorities of at least a portion of the evaluation rules;  (See at least [0056] – [0057], a portion of which is quoted above.  Modification and/or removal is considered to constitute the recited “alternative actions or priorities.”)

assessing the one or more sets of alternative activations or priorities of at least a portion of the evaluation rules; and  (See at least Fig. 12, reproduced above, and associated description, as well as [0055] – [0061], all of which teaches that rule profiles are evaluated and their performance compared.)

optimizing result activations or priorities of at least a portion of the evaluation rules based at least in part on the assessment of the one or more sets of alternative activations or priorities.  (See at least [0056] – [0057], as well as [0071] – [0075] relating to a “modification module.”  Such modifications to rule profiles are considered to constitute the recited “optimization.”  Furthermore, the following teaching of Siddens is considered to constitute the recited optimizing;
“[0133]  . . . .Selecting the “Fraud Rule Controls” 1004 option may take the user 112 to the fraud detection rules and merchant profile settings and controls, as well as reports, performance statistics, and other options shown in FIG. 10. There the user can add, modify, or delete, fraud detection rules and/or merchant profiles.” (emphasis added) 

Siddens appears to teach all of the essential limitations and features of Claim 1; however, it does not appear to specifically teach adjusting priorities and dependencies of rule profiles.  However, Sandepudi teaches these and other salient features.  Therefore, out of an abundance of caution and in accordance with the broadest reasonable interpretation of various claim limitations, Sandepudi is applied.

Sandepudi is also in the same field of endeavor as the claimed invention and Siddens.  It teaches the use of performance metrics in order “tune” fraud detection rules to enhance performance.  In addition, Sandepudi teaches the use of machine learning.  Thus, the title reads as follows:  Tuning fraud-detection rules using machine learning.  Further, the Abstract reads as follows:
	“Techniques are disclosed relating to tuning fraud-detection rules using machine learning. In some embodiments, a server system may maintain rule information indicative of a plurality of fraud-detection rules for a transaction system. For example, in some embodiments, the server system may implement a fraud-detection service for the transaction system. In some embodiments, the server system may select a first rule to update, where the first rule includes one or more evaluation criteria and one or more corresponding user-defined threshold values. The server system may apply a machine learning algorithm to training data associated with the transaction system to generate an updated version of the first rule. The server system may then compare a performance of the first rule and the updated version of the first rule and, based on that performance, determine whether to suggest the updated version of the first rule to the transaction system.”  (emphasis added) 

Thus, the approach in Sandepudi to the problem of enhancing the value of fraud detection rules is almost identical to that of the claimed invention – comparing the performance of the original rule set to an updated rule set.  Sandepudi also teaches that various rules have priorities over others.  Fig. 2 from Sandepudi is as follows:

    PNG
    media_image2.png
    766
    548
    media_image2.png
    Greyscale

Note the Rule Queue 204 in which rules may be scheduled for tuning according to their priority:
“[0026] In various embodiments, once tuning scheduler 202 selects a rule to update, the selected rule is sent to rule queue 204. In various embodiments, rule queue 204 is storage included in (or accessible to) fraud detection server 102 that is used to store rules to be updated until such time that they can be accepted and analyzed by the rule-tuning module 112. In various embodiments, rule queue 204 may operate in a first-in-first-out (“FIFO”) manner in which the first rule placed in the queue by the tuning scheduler 202 is the first rule selected by rule-tuning module 112 for analysis. In other embodiments, however, rule queue 204 may operate as a priority queue in which rules are placed in the rule queue 204 with an associated priority value. In such embodiments, rules may then be selected for tuning based on a level of importance as indicated by the priority value. In other embodiments, rule queue 204 may use any other suitable queueing technique (e.g., last-in-first-out, etc.).”  (emphasis added) 

Fig. 2 above is described in more detail at [0024] – [0031].  A particularly salient teaching of Sandepudi is found at [0031]:
“[0031] Rule-tuning module 112 further includes performance evaluation module 212, which, in various embodiments, is operable to compare the performance of the existing rule 106 and the updated version of the rule 106. For example, as noted above, data analysis module 210 may determine one or more updated threshold values 118 for an evaluation criterion 108 of rule 106, in various embodiments. In such embodiments, performance evaluation module 212 may compare the performance of the rule 106 using the previous threshold values 110 against the performance of the rule 106 using the updated threshold values 118. Performance evaluation module 212 may base its evaluation on any of various data analysis metrics (such as precision, recall, an f1 score, an f2 score, an f0.5 score, etc.) for measuring the change in performance of the previous and updated version of rule 106. As will be appreciated by one of skill in the art with the benefit of this disclosure, an “f-score” (e.g., an f1 score, f2 score, f0.5 score, etc.) is a performance metric used to measure of a test's accuracy based on its precision and recall. In some embodiments, this performance evaluation may be performed using a “hold-out” data set that includes transaction data that was not used as part of the training data 224. Based on this comparison, performance evaluation module 212 may generate a performance indication 228 specifying the outcome of this comparison. Note that, in various embodiments, performance indication 228 may be expressed as a Boolean value, numeric value, or in any other suitable format that specifies the outcome of the performance evaluation.”  (emphasis added) 

Sandepudi also teaches that rule sets may have dependencies in which a prediction is determined based on rules which only apply if a condition precedent is met.  Thus, Fig. 3 is as follows:


    PNG
    media_image3.png
    584
    767
    media_image3.png
    Greyscale

See [0035] – [0036] relating to conditional statements as illustrated in Fig. 3 above as applied to rule sets.

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the fraud rules performance comparison system of Siddens with the priority and dependency teachings of Sandepudi.  The motivation to do so comes from Siddens.  As quoted above, Siddens teaches that a rule profile may be modified and its performance compared to the original rule set.  It would greatly enhance the efficiency and accuracy of Siddens to use the rule priority and dependency teachings of Sandepudi.

With regard to Claim 2, Siddens teaches wherein assessing the one or more sets of alternative activations or priorities includes comparing performance of the evaluation rules with performance of the one or more sets of alternative activations of priorities of at least a portion of the evaluation rules.  (See at least [0056] – [0059], quoted in part above.)

With regard to Claim 3, Siddens teaches further comprising assessing the specification of past predicted is results of evaluation rules including by comparing a past predicted result of at least one of the evaluation rules with a corresponding observed outcome.  (See at least [0056] – [0059], quoted in part above, as well as [0041] – [0046].)

With regard to Claim 4, Siddens teaches wherein the observed outcomes are based at least in part on a chargeback or an applied label.  (See at least [0044], wherein the labels “Rejected” or “Accepted” are considered to constitute the recited “labels.”)

With regard to Claim 5, Siddens teaches wherein the evaluation rules are configured to be applied to data to determine a predicted result with respect to the data.  (See at least [0045], wherein transactions are considered to constitute the recited “data.”)

With regard to Claim 6, Siddens teaches wherein the data includes streaming data.  (See at least [0002], wherein the system of Siddens is clearly applied to transactions (“data”) as they are streamed into the system in real time.  Thus, the outcome labels are applied to accept or reject the transaction in real time, or the transaction is sent to a human for review and analysis.  See also [0149] as to dynamic updating.)

With regard to Claim 7, Siddens teaches wherein the one or more sets of alternative activations of at least a portion of the evaluation rules includes a de-activated rule that is not applied on data.  (See at least [0056], wherein “removal” of a rule is considered to constitute the recited “de-activate.”)

With regard to Claim 8, Siddens in view of Sandepudi teaches wherein determining one or more sets of alternative priorities of at least a portion of the evaluation rules includes randomly shuffling priorities of the evaluation rules.  (See at least Sandepudi:  [0015] wherein the description of “tuning” a fraud detection rule connotes a certain level of uncertainty and randomness.  Rules are tuned, according to the teachings of Sandepudi, by making “suggestions” to modify or change rules and threshold values in the rule.  Such changes automatically change the priorities of the rules; that is, how the rule is applied to a given transaction.  Further, with reference to Fig. 3, reproduced above, changing these threshold values would automatically change the priorities of the decision tree in that certain transactions would be a “no” or a “yes” whereas the opposite would be true prior to the change.  See also, for example, [0029] – [0037], wherein a “decision tree” algorithm is applied in making suggestions to change or modify such priorities.  A person of ordinary skill in the art would readily understand that machine learning models trained on such algorithms have a degree of randomness applied to them.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the fraud rules performance comparison system of Siddens with the priority and dependency teachings of Sandepudi.  The motivation to do so comes from Siddens.  As quoted above, Siddens teaches that a rule profile may be modified and its performance compared to the original rule set.  It would greatly enhance the efficiency and accuracy of Siddens to use the rule priority and dependency teachings of Sandepudi.

With regard to Claim 9,  Siddens teaches wherein determining one or more sets of alternative activations or Attorney Docket No. FEEDP00946PATENTpriorities of at least a portion of the evaluation rules includes: cloning at least a portion of the evaluation rules to preserve the same triggers for the cloned at least a portion of evaluation rules; and assigning a different priority to at least one of the cloned evaluation rules.  (See at least [0056] wherein the modification or removal of a rule automatically changes its priority in the fraud detection system.  Further, a person of ordinary skill in the art would readily understand that the remainder of the rules remain the same and are therefore “cloned” with respect to that set of rules or “profile.”  Further, please see [0060] – [0061] with respect to the triggering of fraud rules. Finally, see [0071] – [0075] wherein a database of rule modifications is stored to allow a user to “add” rules to the profile, thereby changing the priority scheme of that profile.)

With regard to Claim s10, Siddens teaches wherein the determined one or more sets of alternative activations or priorities includes one or more deactivations and optimizing the result activations or priorities of at least a portion of the evaluation rules includes: determining a second set of alternative activations, deactivations, or priorities of at least a portion of the evaluation rules; and 10comparing performance of the second set of alternative activations, deactivations, or priorities of at least a portion of the evaluation rules with the one or more sets of alternative activations or priorities of at least a portion of the evaluation rules to determine a better performing set of activations, deactivations, or priorities of at least a portion of the evaluation rules.  (See at least [0047] – [0048], wherein it would be very clear to a person of ordinary skill in the art that many profiles could be established by a plurality of merchants.  Thus, each different profile is considered to constitute the recited “second set” of actions relative to the rule set.)

With regard to Claim is11, Siddens in view of Sandepudi teaches wherein the result activations includes one or more deactivations and optimizing result activations or priorities of at least a portion of the evaluation rules includes: updating a population of rule configurations including by evaluating a previous population of rule configurations and selecting survivors; and 20updating the population of rule configurations including by performing at least one of: a mutation or a crossover.  (See at least Sandepudi:  [0029] – [0031], wherein there is taught that a variety of machine learning algorithms may be applied to the rules to tune them in order to improve their efficacy in terms of performance.  Thus, a person of ordinary skill in the art would readily understand that a wide variety of algorithms is available.  The art teaches that “genetic algorithms” are available (see, for example U.S. Patent Publication No. 200x 2021/0012349 to Nandy, listed below.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the fraud rules performance comparison system of Siddens with the priority and dependency teachings of Sandepudi.  The motivation to do so comes from Siddens.  As quoted above, Siddens teaches that a rule profile may be modified and its performance compared to the original rule set.  It would greatly enhance the efficiency and accuracy of Siddens to use the rule priority and dependency teachings of Sandepudi.

With regard to Claim 12, Siddens in view of Sandepudi teaches wherein determining one or more sets of alternative activations or priorities of at least a portion of the evaluation rules includes determining rule dependencies blacklists including by: 25determining dependencies between at least a portion of the evaluation rules; and optimizing the evaluation rules based at least in part on the determined dependencies between at least a portion of the evaluation rules.  (See at least Sandepudi:  [0015] wherein the description of “tuning” a fraud detection rule connotes a certain level of variation and modification.  Changes are suggested.  Rules are tuned, according to the teachings of Sandepudi, by making “suggestions” to modify or change rules and threshold values in the rule.  Such changes automatically change the dependencies and priorities of the rules; that is, how the rule is applied to a given transaction.  Further, with reference to Fig. 3, reproduced above, changing these threshold values would automatically change the dependencies of the decision tree in that certain rules would be a “no” or a “yes” whereas the opposite would be true prior to the change.  See also, for example, [0029] – [0037], wherein a “decision tree” algorithm is applied in making suggestions to change or modify such priorities.  A person of ordinary skill in the art would readily understand that the changes suggested by such machine learning models trained on such algorithms would change the dependencies of the rules.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the fraud rules performance comparison system of Siddens with the priority and dependency teachings of Sandepudi.  The motivation to do so comes from Siddens.  As quoted above, Siddens teaches that a rule profile may be modified and its performance compared to the original rule set.  It would greatly enhance the efficiency and accuracy of Siddens to use the rule priority and dependency teachings of Sandepudi.

With regard to Claim 13, Siddens in view of Sandepudi teaches further comprising updating a machine learning model using the optimized result activations or priorities.  (See at least Sandepudi:  [0048], wherein a person of ordinary skill in the art would readily understand that transaction outcomes would be used to continually train the model.)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the fraud rules performance comparison system of Siddens with the priority and dependency teachings of Sandepudi.  The motivation to do so comes from Siddens.  As quoted above, Siddens teaches that a rule profile may be modified and its performance compared to the original rule set.  It would greatly enhance the efficiency and accuracy of Siddens to use the rule priority and dependency teachings of Sandepudi.

With regard to Claim 3014, Siddens teaches further comprising determining an action to take with respect to a Attorney Docket No. FEEDP00947PATENTtransaction based at least in part on the optimized result activations or priorities.  (See at least [0002] – [0003].)

With regard to Claim 15, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  With regard to the recited dependencies, please see Siddens:  [0047], wherein the rules of a profile are grouped according to “some logical or hierarchical association.”  A person of ordinary skill in the art would readily understand that such a group of rules, organized according to logic and a hierarchy, have dependencies on one other.)

With regard to Claim 16, Siddens  teaches wherein the evaluation rules are associated with a blacklist.  (See at least Fig. 12, wherein one of the rules of “see negative list.”)

With regard to Claim 17, Siddens teaches wherein determining dependencies between at least a portion of the evaluation rules includes: determining that a first rule depends on a second rule if the second rule caused the first rule to trigger.  (See at least {0047] and Fig. 17, wherein at [0170] – [0174] Siddens teaches the rules that were triggered in connection with various transactions.)

With regard to Claim 18, Siddens teaches wherein the first rule includes a blacklist checker rule and the second rule includes a blacklist updater rule. (See at least Fig. 12 and [0056] – [0057], wherein a person of ordinary skill in the art would readily understand that rules – including a negative list – should be updated and modified with new data.)

With regard to Claim 19, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth above with respect to that claim.  

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. assessing rule sets for fraud detection and updating them according to performance criteria).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2013/2012/0101930 to Li et al.  This reference is relevant to the features of optimization of rule sets.
	U.S. Patent No. 10,867,303 to Manapat et al.  This reference is relevant to the features of evaluating rules on streaming data.
	U.S. Patent Publication No. 2010/0305993 to Fisher.  This reference is relevant to the features of priorities of rules according to tiers.
	U.S. Patent Publication No. 2021/0012349 to Nancy.  This reference is relevant to the features of genetic algorithms.
	
	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. Teams).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

February 10, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691